Trippe, Judge.
This is one of those cases where this court will not interfere with the discretion of the judge who tried it, in refusing a new trial. The ground taken in the motion, is that the verdict was contrary to the evidence. The court overruled the motion, and we cannot say there was an abuse of discretion, though there were pretty strong circumstances in the case which, if the jury had seen proper to construe as counsel do, would have tended with some force to have relieved the defendant from the charge. Of these the jury were to determine, and we let their decision stand.
Judgment affirmed.